Case: 10-60295 Document: 00511277301 Page: 1 Date Filed: 10/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 28, 2010
                                     No. 10-60295
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ERNESTO RAFEAL DIAZ-PARRAGUIRRE, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                      for the Northern District of Mississippi
                              USDC No. 1:09-CR-153-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Ernesto Rafeal Diaz-Parraguirre, Jr. (Diaz), a
Mexican national, appeals the nine-month sentence he received following his
guilty-plea conviction for being found unlawfully in the United States after
having been previously deported, in violation of 8 U.S.C. § 1326. He contends
that his sentence is unreasonable and that the district court violated Federal
Rule of Criminal Procedure 32 by failing to allow him or his counsel to provide
information relevant to the mitigation of his sentence.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60295 Document: 00511277301 Page: 2 Date Filed: 10/28/2010

                               No. 10-60295

     Diaz has completed his sentence, has been released from custody, and has
been removed to Mexico. The appeal of his sentence is therefore moot. See
United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007).
Accordingly, the appeal is DISMISSED.




                                     2